Order filed, April 11, 2013.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00159-CR
                                 ____________

                     JOHN JOSEPH COOGAN, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 62636


                                    ORDER

      The reporter’s record in this case was due December 3, 2012. See Tex. R.
App. P. 35.1. On March 6, 2013, Jill Friedrichs filed a motion for extension of
time to file the record which was GRANTED to April 2, 2013. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order JIll Friedrichs, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                   PER CURIAM